OPINION — AG — (1) IN THE CONSTRUCTION OF AN EDUCATIONAL BUILDING, DORMITORY, GYMNASIUM, LIBRARY OR OTHER BUILDING OR STRUCTURE TO BE USED OR OCCUPIED BY SCHOOL CHILDREN AND THE PUBLIC, THE SERVICES OF A REGISTERED PROFESSIONAL ENGINEER ARE `NOT' REQUIRED UNDER AND BY VIRTUE OF 59 Ohio St. 411 [59-411] (UNLAWFUL TO PRACTICE ENGINEERING UNLESS BEEN DULY REGISTERED) (2) IF A SCHOOL DISTRICT EMPLOYS A REGISTERED PROFESSIONAL ENGINEER TO `INVESTIGATE, EVALUATE, PLAN, DESIGN AND SUPERVISE THE CONSTRUCTION OF A SCHOOL BUILDING, OR REMODELING OR REPAIRING SAME' THE STATUTES OF THE STATE OF OKLAHOMA DO `NOT' REQUIRE THE EMPLOYMENT OF A DULY LICENSED ARCHITECT IN ADDITION TO SUCH REGISTERED PROFESSIONAL ENGINEER; AND `IF A SCHOOL DISTRICT EMPLOYS AN ARCHITECT DULY LICENSED UNDER THE PROVISIONS OF 59 Ohio St. 45.1 [59-45.1] TO PLAN, DESIGN AND SUPERVISE CONSTRUCTION OF A SCHOOL BUILDING OR THE REMODELING.' CITE: 59 Ohio St. 412 [59-412], 70 Ohio St. 2A-11 [70-2A-11] (70 Ohio St. 2-11 [70-2-11]), OPINION NO. FEBRUARY 27, 1954 — HODGE (J. H. JOHNSON)